UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



      United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604


                                    March 17, 2006

                                         Before

                           Hon. RICHARD D. CUDAHY, Circuit Judge

                           Hon. RICHARD A. POSNER, Circuit Judge

                           Hon. ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 04-2557 and 04-2592

UNITED STATES OF AMERICA,                         Appeals from the United States
    Plaintiff-Appellee,                           District
                                                  Court for the Northern District of
      v.                                          Illinois, Eastern Division.

PIERRE DAWSON and ALFONZO                         No. 02 CR 688
INGRAM,
     Defendants-Appellants.                       Elaine E. Bucklo, Judge.


                                       ORDER

       On Paladino remand, the judge stated simply: “The issue before me is
whether I would have imposed the same sentences on these defendants if I had
known the Sentencing Guidelines were advisory. In this case I would have imposed
the same sentences.” The sentences were guideline sentences and such sentences
are, as we held in United States v. Mykytiuk, 415 F.3d 606,608 (7th Cir. 2005),
presumptively reasonable under the new regime of the Booker case. The defendants
in the present case do not contend that the judge refused to consider or address any
arguments they may have made for why the guidelines sentences imposed on them
were unreasonable. Their only contention is that Mykytiuk is inconsistent with
Booker and should be overruled. It is not inconsistent, and we shall not overrule it.
The judgment is
                                                                          AFFIRMED.